    Case 3:18-cv-00021-GCS Document 78 Filed 07/29/20 Page 1 of 3 Page ID #299




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


    JOHN D. HAYWOOD,                                   )
                                                       )
    Plaintiff,                                         )
                                                       )
    vs.                                                )        Case No. 3:18-cv-00021-GCS
                                                       )
    ADRIAN FEINERMAN,                                  )
                                                       )
    Defendant.                                         )



                                    MEMORANDUM & ORDER

SISON, Magistrate Judge:

                                 INTRODUCTION AND BACKGROUND

          Pending before the Court are Plaintiff John D. Haywood’s July 22, 2020 motion to

reconsider and motion to amend complaint. (Doc. 73 & 74, respectively).1 Defendant

Adrian Feinerman opposes both motions. (Doc. 76 & 77, respectively). Based on the

following, the Court DENIES the motion to reconsider and DENIES as moot the motion

to amend.

          On January 3, 2018, Haywood, an inmate housed at the Lawrence Correctional

Center (“Lawrence”), filed a civil rights action pursuant to 42 U.S.C. § 1983 alleging his

constitutional rights were violated while he was incarcerated at Menard Correctional

Center (“Menard”). (Doc. 1). On March 1, 2018, the Court screened Haywood’s complaint




1          The Court considers Haywood’s motion to reconsider as a motion to alter or amend judgment.


                                                Page 1 of 3
Case 3:18-cv-00021-GCS Document 78 Filed 07/29/20 Page 2 of 3 Page ID #300




pursuant to 28 U.S.C. § 1915A and severed his claims into several counts, with the

following claims surviving review:

     Count 3: Eighth Amendment deliberate indifference claim against Feinerman
     for taking away Plaintiff’s braces and wheelchair at Menard in November
     2007; and

     Count 4: First Amendment retaliation claim against Feinerman for taking
     away Plaintiff’s wheelchair after Plaintiff complained to the Warden about
     Feinerman taking his braces upon his arrival at Menard in November 2007.


       On July 2, 2020, the Court granted Feinerman’s motion for summary judgment

finding that Haywood’s claims against him were untimely. (Doc. 71). The Court entered

a judgment reflecting the same on July 7, 2020. (Doc. 72). On July 22, 2020, Haywood filed

the motion to reconsider and the motion to amend. (Doc. 73 and 74).

       Haywood’s motion was filed within 28 days of the entry of judgment and it will

therefore be considered under Rule 59(e). See Banks v. Chicago Board of Education, 750 F.3d

663, 666 (7th Cir. 2014). Altering or amending a judgment through Rule 59(e) is an

“extraordinary remed[y] reserved for the exceptional case.” Foster v. DeLuca, 545 F.3d

582, 584 (7th Cir. 2008). Rule 59 motions are for the limited purpose of correcting a

“manifest error,” and “[a] ‘manifest error’ is not demonstrated by the disappointment of

the losing party”; rather, “[i]t is the wholesale disregard, misapplication, or failure to

recognize controlling precedent.” Oto v. Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th

Cir. 2000)(citation and internal quotations omitted). Rule 59(e) permits the Court to alter

or amend judgments upon motion filed no later than 28 days after the date of entry.




                                        Page 2 of 3
Case 3:18-cv-00021-GCS Document 78 Filed 07/29/20 Page 3 of 3 Page ID #301




       A Rule 59(e) motion “is only proper when the movant presents newly discovered

evidence . . . or if the movant points to evidence in the record that clearly establishes a

manifest error of law or fact.” Burritt v. Ditlefsen, 807 F.3d 239, 252-253 (7th Cir.

2015)(citations and internal quotations omitted). The motion is not an invitation to rehash

previously considered and rejected arguments. See Bordelon v. Chicago School Reform Bd. of

Trustees, 233 F.3d 524, 529 (7th Cir. 2000).

       The Court finds that there is no manifest error of law or fact under the standard

set forth under Rule 59(e). Haywood clearly takes issue with the Court’s conclusion that

his claims against Feinerman are untimely. His motion provides no additional or new

evidence that demonstrates that this Court’s Memorandum and Order contained a

manifest error of fact or law. In fact, the undersigned thoroughly addressed Haywood’s

claims and why his claims were untimely in the July 2, 2020 Memorandum and Order.

Further, the Court remains convinced of the correctness of its decision. There has not been

a wholesale disregard for, misapplication of, or failure to recognize controlling precedent.

Instead, this is an instance where the losing party is disappointed by the outcome. That

alone is insufficient to warrant a reversal. As such, the Court DENIES Haywood’s motion

to reconsider which the Court construes as a motion alter or amend (Doc. 73). Further,

the Court DENIES as moot the motion to amend (Doc. 74).

       IT IS SO ORDERED.                                                Digitally signed
                                                                        by Judge Sison
       Dated: July 29, 2020.                                            Date: 2020.07.29
                                                                        10:07:54 -05'00'
                                                        ______________________________
                                                        GILBERT C. SISON
                                                        United States Magistrate Judge


                                          Page 3 of 3
